DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




         LAW OFFICES OF KANNER & PINTALUGA, P.A.,

                            Appellant,

                                 v.

          LAW OFFICES OF SCHWARTZ & ZONAS, LLP,

                             Appellee.


                          No. 2D20-3468



                        September 3, 2021

Appeal from the Circuit Court for Collier County; Lauren Brodie,
Judge.

Mahra Sarofsky, Jennifer Rosenblum, and Jonathan S. Glickman of
Slusher & Rosenblum, P.A., West Palm Beach, for Appellant.

Alan F. Hamisch and James J. Zonas of Hamisch & Hurvitz, PLLC,
Naples, for Appellee.


PER CURIAM.

     Affirmed.


CASANUEVA, ROTHSTEIN-YOUAKIM, and ATKINSON, JJ., Concur.
Opinion subject to revision prior to official publication.




                                   2